United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1553
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Cameron Allen

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                  for the Western District of Arkansas - Harrison
                                  ____________

                               Submitted: July 28, 2015
                                 Filed: July 31, 2015
                                    [Unpublished]
                                    ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.

     Cameron Allen appeals the below-Guidelines-range sentence the district court1
imposed, after he pled guilty to knowingly accessing a facility of interstate commerce

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
with the intent to view images of child pornography. His counsel has moved to
withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
challenging the substantive reasonableness of Allen’s sentence. Allen has not filed
a supplemental brief.

       Upon careful review, we conclude that the 24-month prison term imposed by
the district court, which represented a substantial downward variance, is not
unreasonable under the totality of the circumstances. See United States v. Feemster,
572 F.3d 455, 461-62 (8th Cir. 2009) (en banc) (describing appellate review of
sentencing decisions); see also United States v. Lazarski, 560 F.3d 731, 733 (8th Cir.
2009) (it is “nearly inconceivable that the court abused its discretion in not varying
downward still further”). In addition, we have independently reviewed the record in
accordance with Penson v. Ohio, 488 U.S. 75 (1988), and have found no non-
frivolous issues for appeal.

        Accordingly, we affirm. As for counsel’s motion to withdraw, we conclude
that allowing counsel to withdraw at this time would not be consistent with the Eighth
Circuit’s 1994 Amendment to Part V of the Plan to Implement the Criminal Justice
Act of 1964. We therefore deny counsel’s motion to withdraw as premature, without
prejudice to counsel refiling the motion upon fulfilling the duties set forth in the
Amendment.
                        ______________________________




                                         -2-